DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responses to Amendments and Arguments
The amendments filed 05/10/2022 have been entered. Claims 1-3 and 5 are amended, claim 4 is canceled and claims 6-7 are newly added. Claims 1-3 and 5-7 remain pending in the application. 
Applicant's amendments filed 05/10/2022 with respect to the interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph have been fully considered and are persuasive. Thus, the interpretation of claims 1 and 5 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph has been withdrawn.
Applicant's amendments filed 05/10/2022 with respect to the rejection of
claims 1-5 under 35 U.S.C. 112(a) or 112 (pre-AIA ), first paragraph have been fully considered and are persuasive. Thus, the rejection of claims 1-5 under 35 U.S.C. 112(a) or 112 (pre-AIA ), first paragraph has been withdrawn.
Applicant's amendments filed 05/10/2022 with respect to the rejection of
claims 1-5 under 35 U.S.C. 112(b) or 112 (pre-AIA ), 2nd paragraph have been fully considered and are persuasive. Thus, the rejection of claims 1-5 under 35 U.S.C. 112(b) or 112 (pre-AIA ), 2nd paragraph has been withdrawn.
Applicant's amendments filed 05/10/2022 with respect to the rejection of
claims 1-5 under 35 U.S.C. 101 have been fully considered and are persuasive. Thus, the rejection of claims 1-5 under 35 U.S.C. 101 has been withdrawn.

Applicant's amendments filed 05/10/2022 with respect to the rejection of claims 1-5 under 35 U.S.C. 103 have been fully considered but are moot in view of the new grounds of rejection, which were necessitated by Applicant’s amendment.

Claim Objections
	Claim 1 is objected to because of the following informalities:
In line 20, “the management table output section” should read – the management table output circuit --; 
In line 21, there is a typographical error. The double periods “..” should be corrected as “.”.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3 and 5-7, are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US PGPUB US 2016/0133070 A1, hereinafter referred to as “Ikeda”), in view of Silva et al. (US PGPUB US 2014/0095133 A1, hereinafter referred to as “Silva”) (cited in IDS dated 04/14/2021) and Applicant admitted prior art (AAPA), and further in view of HYATT et al. (US PGPUB US 2012/0123951 A1, hereinafter referred to as “HYATT”).

Regarding Claim 1, Ikeda teaches a vehicle inspection management system (Fig. 1, a vehicle preventive maintenance system), comprising: a
 management table output cicuit (Fig. 1, a plan managing unit 14) that outputs an inspection management table (Figs. 3-6; Para. 0027, “…table such as a vehicle-information accumulating database (DB) 16, a vehicle state DB 17, a maintenance plan DB 18, and a consumable master DB 19”; Para. 0046; Para. 0049) such that … , the inspection management table recording information for each vehicle, the information indicating an expiration time (replacement timing; Para. 0037, “the results of a plurality of times of maintenance”; Para. 0042, “coming of the maintenance timing”) of a periodic inspection predetermined for each vehicle in a specific column corresponding to the expiration time in a plurality of columns that are sequentially divided per predetermined period (Para 0022, “this maintenance plan includes information indicating which part is to be used as a consumable after the replacement in addition to contents such as information indicating when next (or the subsequent or later maintenance after the next) maintenance is to be performed for each vehicle”; Para. 0030, “… at a predetermined timing such as every certain period of time, to estimate the state, the deterioration state of various consumables, etc. for every vehicle 20 at the moment or to predict the future deterioration state, and to record the results thereof in the vehicle state DB 17”; Para. 0035, “… the replacement timing will come at the earliest moment thereafter can be made such that the consumables having predicted values of the deterioration rate at the setting moment … ”; Para. 0037, “When the maintenance is performed in the maintenance factory in accordance with the maintenance plan registered in the maintenance plan DB 18, the plan evaluating unit 15 compares the information of the results of the maintenance”; Para. 0038; Para. 0042; That it, the vehicle state DB 17 recording maintenance information for replacing parts of a vehicle when a replacement timing, evaluated by the evaluating unit 15, comes at every certain period of time); 
a prediction circuit (Fig. 1, an analysis unit 13) that obtains control information (i.e., vehicle information) for traveling the vehicle to predict a failure or degradation of a part of the vehicle based on a time when the failure or degradation occurs depending on the traveling of the vehicle (Para. 0030, “The analysis unit 13 has a function to analyze the vehicle information accumulated in the vehicle-information accumulating DB 16 at a predetermined timing such as every certain period of time, to estimate the state, the deterioration state of various consumables, etc. for every vehicle 20 at the moment or to predict the future deterioration state, and to record the results thereof in the vehicle state DB 17”).  
Applicant admitted prior art (AAPA) further teaches a prediction circuit that obtains control information for traveling the vehicle to predict a failure or degradation of a part of the vehicle based on a time when the failure or degradation occurs depending on the traveling of the vehicle (“A known technique can be applied as a technique (algorithm or the like) for predicting such degradation, failure, or the like of the parts, and thus, the technique for predicting degradation or the like will not be described in detail”).  (See at least Para. 0017 in Description of Embodiments of the instant application).
	Ikeda further teaches an additional record circuit (Fig. 1, a vehicle state DB 17; Figs. 4A and 4B) that additionally records a special inspection recommendation item (Fig. 4B) in a specific column in which the expiration time of the periodic inspection is recorded (Fig. 4A) to be displayed on the display section (Fig. 1, maintenance factory terminal 30) , when the failure or degradation of the part of the vehicle is predicted by the prediction circuit (Para 0035, “The maintenance plan may be automatically made and updated based on the information of the deterioration state of the consumable at the current moment recorded in the vehicle state DB 17, ... if the replacement timing of each consumable is set so as to perform the replacement when the predicted value of the deterioration rate exceeds a predetermined value (for example, 80%), efficiency for the consumables for which the replacement timing will come at the earliest moment thereafter can be made such that the consumables having predicted values of the deterioration rate at the setting moment for which the replacement timing has not been come yet but which exceeds a predetermined value (for example, 70%) are collectively to be the replacement targets”; Para. 0037, “The method of adjusting the deterioration coefficient may be changed by statistically performing the analysis based on the results of a plurality of times of maintenance including the plurality of vehicles 20 and by extracting the factors that can affect the deterioration rate”).
	Ikeda teaches maintenance factory terminal 30 and carrier terminal 40 configured to access to the vehicle preventive maintenance server 10 via the network 50 (Fig. 1, 30 and 40; Para. 0025-0027), but fails to explicitly disclose the inspection management table is displayed on a display section in accordance with an input command. However, Silva teaches the inspection management table is displayed on a display section in accordance with an input command (Para. 0028, “the illustrated hardware management system 10 includes at least one output device 26 (e.g., a monitor, flat-panel display, printer, or other suitable output device) which may be used to present information (e.g., display graphs, output maintenance recommendations, or present similar information) to a user of the system 10”).
Neither Ikeda nor Silva explicitly discloses wherein the special inspection recommendation item is an icon that indicates in the specific column occurrence of an item to be inspected additionally during the periodic inspection, and the management table output section outputs information on the part such that the information is displayed on the display section when the icon is selected. 
However, HYATT teaches wherein the special inspection recommendation item is an icon (“window depicting “Case Notes”) that indicates in the specific column occurrence of an item to be inspected additionally during the periodic inspection, and the management table output section outputs information on the part such that the information is displayed on the display section when the icon is selected (Figs. 7A; Para. 0064, “When a mouse is dragged over a case entry on the dashboard screen, a mouse over window can automatically appear which can include the most recent threaded communications of participants associated with the vehicle. In the dashboard depicted in FIG. 7A, the threaded communications between the service provider and the customer are shown in the mouse over window depicting "Case Notes."… the illustrated screen displays to the user all "Requested Service" cases in a table below the "All Cases" table (the heading "Requested Service" is located above the lower table but hidden behind the "Case Notes" popup window in the dashboard depicted in FIG. 7A)).

Ikeda and Silva are both considered to be analogous to the claimed invention because it is in the same field of a system for managing an inspection or a maintenance of mechanical parts and a vehicle. HYATT is also considered to be analogous to the claimed invention because it is in the same field of performing vehicle’s inspections and maintenance. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikeda to incorporate the teachings of Silva and HYATT by providing a display (e.g., flat-panel display) to display the inspection management table (e.g., information such as display graphs, output maintenance recommendations, or present similar information, taught by Silva at least at Para. 0028, and by providing an icon indicative of an item to be inspected, as HYATT teaches hovering a mouse to select the icon depicting “Case Notes" on the dashboard screen and displaying a popup window, taught by HYATT at least at Fig. 7A and Para. 0064.

Regarding Claim 2, Ikeda teaches wherein the management table output circuit outputs a column that divides a first period (Para. 0052, “the previous maintenance date/time item”) from a date at which the inspection management table is output, such that (Para. 0052, “the next maintenance date/time item”) that comes after the first period (Para. 0039; Para. 0044 and 0052). Neither Ikeda nor Silva explicitly discloses the column is displayed more largely than a column that divides a second period. 
However, HYATT teaches the column is displayed more largely than a column that divides a second period (Figs. 7A and 24; Para. 0064, “… the illustrated screen displays to the user all "Requested Service" cases in a table below the "All Cases" table (the heading "Requested Service" is located above the lower table but hidden behind the "Case Notes" popup window in the dashboard depicted in FIG. 7A). These requested service entries indicate the case number, subject vehicle's unit number, serial number, designated service provider and any other relevant information”; Para. 0078, “the platform displays two columns, the left of which displays the basic information associated with the asset (e.g., vehicle) and right of which displays the history of the service events associated with the vehicle”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikeda in view of Silva to incorporate the teachings of HYATT by providing a user interface where the column of the first period is displayed more largely than the column of the second period, as a user interface displays a certain column(s) or information in a noticeable format (e.g., popup window or two columns) taught by HYATT at least at Figs. 7A and 24, Para. 0064 and 0078.

Regarding Claim 3, Ikeda teaches wherein the additional record circuit additionally records the special inspection recommendation item when the prediction circuit predicts that the part fails or a degradation degree (“deterioration state” or “deterioration rate”) of the part exceeds a threshold (“a predetermined value”) during the second period (Para. 0030; Para. 0031, “The deterioration state of the consumable is estimated/predicted by, for example, calculating the current a deterioration rate at a current moment or a predetermined future moment (specified by timing, running distance, etc.) of the consumable … a rate (%) with respect to a value of a state having the deterioration rate of 100% that requires immediate replacement”; Para. 0035 “if the replacement timing of each consumable is set so as to perform the replacement when the predicted value of the deterioration rate exceeds a predetermined value (for example, 80%), … ”).

Regarding Claim 5, Ikeda teaches a management table creation circuit (Fig. 1, a plan managing unit 14) that creates the inspection management table for each user who owns a plurality of vehicles (Fig. 1, 20), wherein, in response to the input command received from a terminal (Fig. 1, 30 and 40) of the user (Para. 0027, “…the vehicle preventive maintenance server 10 has each database and table such as a vehicle-information accumulating database (DB) 16, a vehicle state DB 17, a maintenance plan DB 18, and a consumable master DB 19”; Para. 0025-0028), the management table output circuit transmits the inspection management table of the user to the terminal (Para. 0042, “A configuration may be provided so that information related to the maintenance plan such as coming of the maintenance timing, control information for the vehicle 20, etc. are transmitted from the vehicle preventive maintenance server 10 or another system to the vehicle 20, or are downloaded by the vehicle 20”; Para. 0043).

Regarding Claim 6, Ikeda teaches wherein the icon is displayed (Fig. 1, terminals 30 and 40) in the specific column that arrives at the expiration time within a first period from a date of outputting the inspection management table (Abstract, “a plan evaluating unit 15 which evaluates validity of the maintenance plan based on information including replacement results of the consumable in the maintenance of each vehicle 20”; Para 0022, “this maintenance plan includes information indicating which part is to be used as a consumable after the replacement in addition to contents such as information indicating when next (or the subsequent or later maintenance after the next) maintenance is to be performed for each vehicle”; Para. 0030, “… at a predetermined timing such as every certain period of time, to estimate the state, the deterioration state of various consumables, etc. for every vehicle 20 at the moment or to predict the future deterioration state, and to record the results thereof in the vehicle state DB 17”; Para. 0035, “… the replacement timing will come at the earliest moment thereafter can be made such that the consumables having predicted values of the deterioration rate at the setting moment … ”; Para. 0037-0038; Para. 0042).   
It is noted that Examiner interprets, under the broadest reasonable interpretation, the limitation of wherein the icon is displayed in the specific column that arrives at the expiration time within a first period from a date of outputting the inspection management table as “the icon” is indicative of when the expiration time arrives and displayed at a displayer. Under Examiner’s interpretation, Ikeda teaches the replacement time (i.e., expiration time) and a plan evaluating unit 15 indicates the time to be displayed at terminals 30 and 40 in Fig. 1, taught by Ikeda at least at Fig. 1, Abstract and  Para 0022.

Regarding Claim 7, Ikeda fails to explicitly teaches wherein the management table output circuit changes a color of the record indicating the expiration time corresponding to a type of inspection. 
However, Silva teaches wherein the management table output circuit changes a color of the record indicating the expiration time corresponding to a type of inspection (Para. 0050, “… in certain embodiments, the points 205 and 206 may be additionally color-coded to provide additional information to the user regarding each part event (e.g., colors to indicate the portion of the part being inspected, colors to indicate the number of inspection points or images acquired for the event, and/or colors to indicate whether the condition of the part at the time of assessment is average or better or worse relative to other similar parts in the fleet)”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikeda to incorporate the teachings of Silva by providing a color indicating a inspected part and the expiration time (i.e., part’s condition), taught by Silva at least at Para 0050.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BYUNG RO LEE/Examiner, Art Unit 2866


/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858